     Pro Se 1 (Rev. 12/16) Complaint for a Civil Case



                                               UNITED STATES DISTRICT COURT                                                    in Clerk's Office
                                                                         for the                                             JUN 17 2021
                                                                       District of
                                                                                                                          US. District Court
                                                                                     Division                            Middle District of TN

                                                        F                        )     Case No.            0221 0470
                                                                                                      (to be filled in by the Clerk's Office)
               II                                             `
                              Plainti (s)
(Write the full name of each plaintiff who is filing this complaint.         ,         Ju y Trial: (check one)         Yes
If the names of all the plaintiffs cannot fit in the space above,
please write "see attached" in the space and attach an additional
page with the full list of names.)
                                      -V-




                                        -ICA
                              Defendant(s)                               t
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page              ,
with the full list of names.)



                                                        COMPLAINT FOR A CIV1L CASE

I.           The Parties to This Complaint
             A.         The Plaintiff(s)

                        Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                        needed.
                                   Name
                                   Street Address
                                   City and County
                                   State and Zip Code
                                   Telephone Number
                                   E-mail Address


            B.          The Defendant(s)

                       Provide the information below for each defendant named in the complaint, whether the defendant is an
                       individual, a government agency, an organization, or a corporation. For an individual defendant,                                       1
                       include the person's j ob or title (if known). Attach additional pages if needed.


                                                                                                                                                Page 1 of 5
                  Case 3:21-cv-00470 Document 1 Filed 06/17/21 Page 1 of 7 PageID #: 18
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                     Defendant No. 1
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No. 2
                                Name
                                Job or Title (}'known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)


                    Defendant No. 3
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (ifknown)


                    Defendant No. 4
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (ifknown)



                                                                                     Page 2 of 5

             Case 3:21-cv-00470 Document 1 Filed 06/17/21 Page 2 of 7 PageID #: 19
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (checkdll that apply)
                  ❑        Federal question                       Q'Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.          If the Basis for Jurisdiction Is a Federal Question

                      List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                      are at issue in this case.




         B.           If the Basis for Jurisdiction Is Diversity of Citizenship

                                 The Plaintiff(s)

                                 a.       If the plaintiff is an individual
                                          The plaintiff, (name)                                                 , is a citizen of the
                                          State of (name)


                                 b.       If the plaintiff is a corporation
                                          The plaintiff, (name)                                                 , is incorporated
                                          under the laws of the State of (name)
                                          and has its principal place of business in the State of (name)



                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                      2.        The Defendant(s)

                                a.        If the defendant is an individual
                                          The defendant, (name)                                                , is a citizen of
                                          the State of (name)                                              . Or is a citizen of
                                          (foreign nation)


                                                                                                                            Page 3 of 5
              Case 3:21-cv-00470 Document 1 Filed 06/17/21 Page 3 of 7 PageID #: 20
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                b.         If the defendant is a corporation
                                                                          11;~
                                           The defendant, (name)               y •v, ,    r              is incorporated under
                                                                        1
                                           the laws of the State of (name)         ~ fi                            and has its
                                           principal place of business in the State of (name)
                                           Or is incorporated under the laws of (foreign nation)
                                           and has its principal place of business in (name)

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                                The Amount in Controversy

                                The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
                                stake—is more than $75,000, not counting interest and costs of court, because (explain):




M.       Statement of Claim

         Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
         facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
         involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
         the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
         write a short d pla st tement of each claim in a separate paragraph. Attach additional pages if needed
          t ~ s'►                                                                                                     it
          1F ~




            K F-W S                   ~                             ~VVI
IV.      Relief

         State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
         arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
         the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
         punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
         punitive money damages.



               vi         I




                                                                                                                      Page 4 of 5
             Case 3:21-cv-00470 Document 1 Filed 06/17/21 Page 4 of 7 PageID #: 21
Pro 5e I (Rev. 12116) Complaint for a Civil Case




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case—related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                    Date of signing:
                                                   G '.., ~ -

                    Signature of Plaintiff
                    Printed Name of Plaintiff

         B.         For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm
                    Street Address
                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                                                      Page 5 of 5
              Case 3:21-cv-00470 Document 1 Filed 06/17/21 Page 5 of 7 PageID #: 22
Case 3:21-cv-00470 Document 1 Filed 06/17/21 Page 6 of 7 PageID #: 23
Case 3:21-cv-00470 Document 1 Filed 06/17/21 Page 7 of 7 PageID #: 24
